Citation Nr: 0012858	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  96-46 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than March 22, 1990, 
for a total disability evaluation for the veteran's service-
connected generalized anxiety disorder manifested by panic 
attacks.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and child


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1940 to October 
1945.  

This appeal arises from a January 1996 rating decision of the 
Togus, Maine, Regional Office (RO) which denied an effective 
date earlier than March 22, 1990, for the award of a 100 
percent evaluation for the veteran's service-connected 
psychiatric disability.  He appealed that determination.

In connection with his claim, the veteran had a hearing 
before a hearing officer at the RO in March 1997, as well as 
a hearing before the undersigned Member of the Board of 
Veterans' Appeals (Board) in February 2000.  During his Board 
hearing, additional evidence was submitted with a waiver of 
RO jurisdiction.  Also during that hearing, the undersigned 
granted the veteran's request that the record be held in 
abeyance for a period of 30 days after the hearing for the 
submission of additional evidence.  Additional evidence has 
been received and associated with the record. 


REMAND

In an August 1995 decision, the RO implemented an 
administrative determination that established service 
connection for a nervous condition from October 26, 1945, and 
granted the following ratings:  zero percent 
(noncompensable), from October 26, 1945; 10 percent, 
effective April 1, 1946; 30 percent, effective December 8, 
1980; and 100 percent, effective March 22, 1990.  The veteran 
now appeals the effective date assigned for his 100 percent 
evaluation for his generalized anxiety disorder manifested by 
panic attacks.

The veteran has claimed that he has not been able to maintain 
substantially gainful employment for many years.  However, 
his own statements about when he was last able to work have 
been inconsistent.  On a VA Form 21-526 received in March 
1990, he alleged that he last worked in 1984.  During his 
hearing on appeal in October 1992, he alleged that he was 
forced to stop working in 1982 or 1983.  At his Board hearing 
in February 2000, he claimed that he was not capable of 
substantial employment after 1979.  The veteran has reported 
that he worked as a horse trainer from the mid-1960's until 
he stopped working approximately 20 years later.  Both he and 
his children have presented lay evidence that the veteran was 
only able to function as a horse trainer because his spouse 
assisted him with the work.  After she quit working at the 
race track, he alleged that he was no longer able to be 
substantially employed in this field.

Further, the record includes several varying, albeit, 
nonspecific VA medical opinions bearing on the question of 
when the veteran became totally disabled due to his service-
connected disability. 

In an April 1990 examination report, a VA psychiatrist opined 
that:

Impairment for Industry is moderately 
severe.  He actually trained horses and 
probably could not have followed any 
other professions; he was only able to do 
this because he could do it only when he 
felt like it and not when he did not.  
Plus, his wife and daughters helped him 
out and filled in for him.

A letter from a private physician dated in November 1992 
noted the following:

All in all patient has a longstanding, 
disabling anxiety disorder, which makes 
it impossible for him to be gainfully 
employed.

A VA examiner of June 1993 noted a diagnosis of generalized 
anxiety disorder and opined that the veteran had suffered 
with it for "years."  His industrial impairment was found 
to be extremely severe and the examiner commented that he 
could not imagine the veteran getting through an interview, 
let alone working.  

In March 2000, the VA received a letter from the veteran's 
current, private physician, Ronald R. Campbell, M.D, who 
reported that he had been treating the veteran since 1992.  
He opined:

After knowing and treating [the veteran] 
and reviewing many of his Veterans 
Administration documents dating back to 
1946 I am convinced that [the veteran] 
has been suffering from Chronic 
Generalized Anxiety Disorder and Panic 
Disorder with Agoraphobia since as early 
as 1946 and possibly prior to 1946.  To 
my knowledge he has had no ability to 
produce a living wage at anytime in the 
last 50 years.  I believe that [the 
veteran] is substantially and probably 
100% disabled because of this psychiatric 
disorder.  

Thus, although VA doctors have suggested that the veteran's 
total impairment is longstanding, none have provided an 
opinion as to the probable date on which the veteran became 
totally impaired due to his anxiety disorder.  While the 
veteran's current private physician has suggested that the 
veteran has been unemployable (presumably, due to his anxiety 
disorder ) for the "last 50 years," he did not clearly 
explain the basis for his opinion.  The doctor referred to VA 
records in his possession, but did not specify the records 
reviewed, nor did he explain why his opinion differed from 
earlier opinions by VA physicians who found the veteran 
capable of some types of employment (for example, in 1958, a 
VA physician recommended that, due to his various physical 
ailments and "nervousness,"the veteran should change his 
type of employment for six months).  Dr. Campbell's medical 
opinion also seems inconsistent with the veteran's financial 
records provided in December 1995 that reported varying 
degrees of earned income at least up to the mid-1980's.  

Under these circumstances, the Board finds that a well-
reasoned medical opinion, based upon a comprehensive review 
of the record (and, if deemed necessary, examination of the 
veteran) is needed to resolve the question of when the 
veteran's generalized anxiety rendered him unable to work.  

A review of the claims file also reveals a private 
physician's letter that was received by the RO in August 
1995.  He claimed that he had treated the veteran's 
psychiatric complaints from 1963 to 1972.  However, these 
treatment records are not of record and there is no 
indication in the physician's letter on whether these records 
are available.  On remand, the RO should attempt to obtain 
these treatment records prior to the rendering of the above 
noted psychiatrist's opinion.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all outstanding records 
of treatment for veteran's service-
connected psychiatric disorder dated 
prior to March 1990.  This should 
specifically include any outstanding 
records dated from 1963 to 1972 from a M. 
S. F. Greene, M.D. (Merrill S. A. 
Greene?).  The aid of the veteran and his 
representative in securing such records, 
to include providing necessary addresses 
and authorizations, should be enlisted, 
as needed.  However, if any such records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After all available evidence procured 
in connection with the above development 
has been associated with the claims file, 
the veteran's claims file should be 
referred to a psychiatrist for a medical 
opinion.  The veteran's entire claims 
folder, to include a complete copy of 
this REMAND, must be furnished to and be 
reviewed by the psychiatrist designated 
to provide the requested opinion.  Based 
upon his/her review of the record (and 
examination of the veteran, if deemed 
warranted), the physician should render a 
medical opinion as to whether it is at 
least as likely as not that, prior to 
March 22, 1990, the veteran become unable 
to maintain substantially gainful 
employment solely due to his service-
connected generalized anxiety disorder 
manifested by panic attacks; and, if so, 
the probable date of onset of the 
veteran's total impairment due to his 
service-connected psychiatric disorder.  
In rendering his/her opinion, the 
physician should specifically address all 
the aforementioned opinions 
(particularly, Dr. Campbell's opinion 
received in March 2000), and cite to 
specific evidence of record to support 
his/her conclusions. All findings, along 
with the complete rationale underlying 
any conclusions drawn or opinions 
expressed, should be set forth in a 
typewritten report.  If the reviewer is 
unable to provide the requested opinion 
with any degree of medical certainty, 
that fact should clearly be noted (and 
explained in his/her report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
an earlier effective date for the award 
of a 100 percent evaluation for his 
service-connected psychiatric disability 
in light of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




